DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim10 is objected to because of the following informalities: the limitation “an observer of a state-of-charge e of the battery” should be change to “an observer of a state-of-charge .  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations, specifically claim 10, in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balasingam et al. (US 2014/0244225).

Regarding Claim 1. Balasingam teaches a method for determining a process noise covariance matrix for tuning an observer (805: fig. 8) of a state-of-charge of a battery comprising a set of operating points, wherein the method comprises (abstract, fig. 12): 
- a step of determining, for each operating point, a value of impedances (Ro, Z1) of an electrical model of the battery ([0037], fig. 13A-13D); 
- a step of calculating a voltage difference (r(SOC)k) (v D [k] ) between a voltage obtained by the electrical model, the impedances of which were determined upon completion of the determining step (V 0 [s[k]]), and a voltage actually measured across the terminals of the battery(z v [k]) ([0130]-[0132]); 
- a step of storing the values of said impedances and of said voltage differences (abstract, [0004]; memory 230; buffer 850: fig.8); and 
- a step of producing the covariance matrix (Q) comprising standard deviations (σ[r(SOC1.. P)]) obtained based on the voltage differences from the calculating step for various operating points of the battery (covariance matrix as a function of standard deviation related with voltage drop: [0057]-[0159]).  

Regarding Claim 2. Balasingam teaches further teaches the values of the impedances are determined from the voltage across the terminals of the battery and from a current through the battery ([0037], fig. 13A-13D).  

Regarding Claim 4. Balasingam teaches the impedances of the electrical model comprise a resistance (Ro) and an impedance (Z1) of the battery (fig. 13A-13D).  

Regarding Claim 5. Balasingam further teaches the values of said impedances are stored according to the state-of-charge of the battery (SOC), a current (I) through the battery and a temperature (T) of the battery (fig. 13A-D, 15A-B, 16A-B, 20A-B and 22A-C).  
Regarding Claim 6. Balasingam further teaches the voltage differences are stored for each state-of-charge (V0(s[k]) is the OCV of the battery. The OCV uniquely depends on the SOC of the battery and v D [k] : [0128], [0132]; buffer 850: fig.8).  

Regarding Claim 7. Balasingam further teaches the voltage differences are obtained according to a temperature (fig. 22A-C; [0113]-[0117]) and a current through the battery (i: equation 10; [0132]).  

Regarding Claim 8. Balasingam further teaches the voltage differences are obtained based on a difference between a measured value Vm of the voltage across the terminals of the battery and an estimated value Vbat of the voltage([0130]-[0132]).  

Regarding Claim 9. Balasingam further teaches the state-of-charge observer is an extended Kalman filter (805: fig. 8).

Regarding Claim 10. Balasingam teaches a device for determining a state-of-charge of a battery, comprising (fig.2-3 & fig. 8): 
an observer of a  state-of-charge  of the battery (805: fig. 8),
a memory in which the value of impedances of an electrical model of the battery are stored for each operating point of the battery(abstract, [0004]; memory 230; buffer 850: fig.8; [0037], fig. 13A-13D; 310: fig.3),
 means for calculating a difference in voltage between a voltage obtained by an electrical model, the impedances of which have been stored, and a voltage actually measured across terminals of the battery(([0130]-[0132])), and 
means for producing a covariance matrix (Q), said matrix comprising standard deviations (σ[r(SOC1.. P)]) obtained based on the voltage difference calculated for various operating points of the battery (covariance matrix as a function of standard deviation related with voltage drop: [0057]-[0159]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balasingam et al. (US 2014/0244225) in view of Yun et al. (US 2008/0054848) alternately 

Regarding Claim 3. Balasingam does not explicitly teach the values of the impedances are determined using a method of least squares.  
However, Yun teaches the values of the impedances are determined using a method of least squares ([0078]-[0087]; table 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Balasingam, the values of the impedances are determined using a method of least squares, as taught by Yun, so as to equip vibrating machines of any type with devices for monitoring the State of Charge: available output capacity relative to a full charge in compact and inexpensive way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Kawai et al .(US 10890625) disclose  a battery state estimating device configured to estimate a state of a secondary battery based on a battery model of the secondary battery.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864